COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                           ORDER ON MOTION FOR EMERGENCY STAY

Appellate case name:     In re Cynthia Former

Appellate case number:   01-13-00445-CV

                         Original Proceeding on Petition for Writ of Mandamus from Houston
                         Durga Bari Society v. Former, No. 2013-14667, in the 151st District
                         Court of Harris County, Texas, the Hon. Michael Engelhart presiding.

      On May 28, 2013, relator, Cynthia Former, filed a petition for writ of mandamus and a
motion for emergency stay. We GRANT relator’s motion for emergency stay. The June 24,
2103 hearing on the motion for summary judgment is stayed. The stay is effective until this
mandamus proceeding is finally decided.
        The Court further requests a response from the real party in interest. The response, if
any, is due no later than June 19, 2013.
       It is so ORDERED.

Judge’s signature: ___/s/ Laura C. Higley____________________________________
                   Acting individually


Date: ___May 30, 2013___________________